     Case 7:20-cv-00084 Document 32 Filed on 07/15/21 in TXSD Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS

                                 Notice Regarding
                   Alternative Dispute Resolution Questionnaire


Case No. 7:20−cv−00084
Style: UNITED STATES OF AMERICA v. 2.433 ACRES OF LAND, MORE OR
LESS, et al

        The attached questionnaire is being sent to you in accordance with Local Rule
16.4.K.3 which states in part "The ADR Administrator shall submit a questionnaire
evaluating the ADR provider and proceeding to the parties and counsel; counsel and
parties must complete and return the questionnaires to the Court. The Court, attorneys,
and the public may review the questionnaires in the clerk's office."
         Attorneys are requested to forward a copy of the questionnaire to their
individual client or client representative who participated in the ADR proceeding.
          The completed questionnaires are not a part of the official court file in
CM/ECF. Do NOT file the completed questionnaire. The questionnaire should be
signed, scanned, and emailed or mailed to the Court's ADR Administrator at:
ADR_Administrator@txs.uscourts.gov

or
ADR Administrator
Clerk's Office
United States District Court
515 Rusk Street
Houston, Texas 77002
                                                Thank you,
                                                ADR Administrator for the
                                                United States District Court
                                                Southern District of Texas
                 Case 7:20-cv-00084 Document 32 Filed on 07/15/21 in TXSD Page 2 of 2
            ALTERNATIVE DISPUTE RESOLUTION QUESTIONNAIRE
                           Case No. 7:20−cv−00084
Case Name: UNITED STATES OF AMERICA v. 2.433 ACRES OF LAND, MORE OR LESS,
                                     et al
             DO NOT FILE. RETURN COMPLETED FORM TO ADR_Administrator@txs.uscourts.gov.

                                       INFORMATION ABOUT YOU
Name:                                           Phone No:                       Email:
Address:
                                                Plaintiff                       Defendant
            In this case, you were:             Attorney for Plaintiff          Attorney for Defendant
                                                Other (specify)
                                            ADR INFORMATION
Name of ADR provider:                                                           PRID No:
                                                Mediation                       Mini−Trial
                 ADR method used:
                                                Summary Jury Trial              Arbitration
            Referral to ADR was:                Court ordered                   Agreed upon by the parties
                 ADR provider was:              Court selected                  Agreed upon by the parties
                  Was the ADR proceeding helpful to understanding                   _____ Yes       _____ No
                              the issues in the case?
                    ADR proceeding consumed how many hours                      Hours:
                        (not including preparation time)?
Results of the ADR proceeding:
     ________Case settled after referral but before ADR proceeding.
     ________Case settled at ADR proceeding.
     ________Case settled after ADR proceeding as a result of ADR proceeding.
     ________Case settled after, but not as a result of, ADR proceeding.
     ________Case did not settle.

Please rate the skill and effectiveness of the ADR provider:
      ________Excellent          ________Satisfactory      ________Unsatisfactory

Comments:

 Previous participation in ADR proceedings Mediation                            Mini−Trial
             (number of each):
                                           Summary Jury Trial                   Arbitration
                                             ATTORNEYS ONLY
Trial Setting:        /    /              Discovery Cut Off:        /    /      Judge:
Type of Case:
Amount in controversy and relief sought by plaintiff: $                         Other relief:
Amount in controversy and relief sought by other party: $                       Other relief:
                                                CLIENTS ONLY
Name, address, and phone number of your attorney:




Signature:                                                                      Date:
